Citation Nr: 1819888	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-07 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Joseph, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1977 to September 1980.  During his period of service, the Veteran earned the Expert Badge with M-16 Rifle Bar. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Atlanta, Georgia, which denied entitlement to service connection for a right shoulder disability.

On his February 2013 VA Form 9, the Veteran requested a hearing at a local VA office.  In a February 2018 letter, the RO notified him that a Travel Board hearing had been scheduled for March 2018.  However, the Veteran did not appear for the scheduled hearing and did not request its postponement.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in March 2009.  Though the examination did indicate some findings pertaining to the right shoulder, the Veteran was examined primarily for his left shoulder disability.  The examiner failed to address whether the Veteran had a current right shoulder disability, and if so, whether it was related to service.  Accordingly, his claim must be remanded for a new VA examination and opinion that address the right shoulder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination in order to determine the nature and etiology of his claimed right shoulder disability.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted. 

The examiner must identify all current right shoulder disabilities, to include any that have resolved during the appeals period.  Any necessary testing should be completed, including relevant imaging.  The examiner should then state whether it is at least as likely as not (a 50 percent probability or greater) that each such disability that had its onset in service or was otherwise etiologically related to active service.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




